DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	In the response dated 6/3/21, Applicants elected Group I, drawn to ICOS, SEQ ID NO:27 and 31 without traverse. Therefore, this restriction is deemed proper and is made FINAL. However, upon further consideration, all species have been examined.

B.	Claims 1, 2, 6, 7, 10, 12, 24, 29, 33, 37, 38, 43, 44, 49, 51, 55-60, 68, 74 and 75 are pending. Claims 6, 7, 48, 59, 60, 68, 74 and 75 are withdrawn as being drawn to non-elected inventions. Claims 1, 2, 10, 12, 24, 29, 33, 37, 38, 43, 44, 49, 51 and 55-58 are the subject of this Office Action.



2. Specification
A.	It is noted that the last page of the specification ends with “What is claimed is:”, which is incomplete.

B	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.
	

	
	
3. Claim Objections
A.	Though not incorrect, in claim 2, part (a) appears to simply repeat parts (iv) and (v) from claim 1.


C.	Though not incorrect, it is noted that, in claims 29, 31 and 38(d), the first quantity in the group encompasses the remaining. For example, in claim 29, “administered two or more times” would encompass “three, four, five”. Claim 29 could be amended to recite, for example, “five or more” and subsequent claims could recite “four”, “three” and “two”.




4. Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 10, 12, 24, 29, 33, 37, 38, 43, 44, 49, 51 and 55-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims are directed to a method of treating cancer by measuring and determining ICOS/T-bet levels and administering a treatment if the subject has CD4+ T cells with an elevated level.
As written, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
In January 2019, the USTPO issued revised guidance on patent subject matter eligibility (79 FR 74618).  Similar to the previous December 2014 guidance, the new guidelines require a 2-part analysis for determination of subject matter eligibility under 35 U.S.C. 101.  
Step 1 asks if the claim(s) is to a process, machine, manufacture, or composition of matter.  In the instant case, the claims are directed to a process.
Step 2(a) asks if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception).  The revised patent subject matter eligibility guidance issued in January 2019 sets forth a two-part inquiry to determine if a claim(s) is directed to a judicial exception.  The first part asks if the claim(s) recite an abstract idea, law of nature, or natural phenomenon.  In the instant case, the claims recite an abstract idea, namely a mental process which can be performed in one’s mind (i.e. measuring and determining).  Furthermore, the claims can also be interpreted as reciting a law of nature, specifically the relationship between ICOS-/T-bet-expressing T cells and response to treatment.

If the analysis in Step 2(a) indicates that the claim(s) is directed to a judicially recognized exception, then one must proceed to the analysis of Step 2(b), which asks if the claim recites additional elements which amount to significantly more than the judicial exception.  In the instant case, as discussed in the above paragraph, the claims for the “non-elevated” population do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  They are merely routine data-gathering steps used to test for the correlation between a marker and a condition. In this interpretation of the claims, the claims only recite a natural correlation/law of nature, with no instructions on how to apply or use the law of nature. Therefore, the claims recite method steps in a very general matter, wherein the steps are routine and conventional, and do not specify any additional elements or steps that amount to significantly more than the judicial exception of a naturally occurring phenomenon/law of nature.
Clearly, arguments will be considered, but Applicants should consider amending the claims to indicate that the method of treating a patient with cancer identifies the patient with an increase in ICOS/T-bet as having a cancer treatable with further therapy and administering the therapy to the identified patient. In contrast, the current claims recite “if…samples is determined”, leaving room for those patientsin which the levels are not elevated in the sample.


	

5. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 24 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for antibodies comprising the wild-type CDRs in part (i), does not reasonably provide enablement for antibodies in which one or more CDRs has one or 2 amino acid substitutions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to antibodies comprising one or more amino acid substitutions to one or more of the 6 wild-type CDRs. However, the specification only teaches that antibodies which specifically bind to ICOS comprise all 6 CDRs. The specification does not teach antibodies that comprise one or more amino acid substitutions to one or more of the 6 wild-type CDRs, nor are there any working examples of such. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody comprising one or more substitutions to one or more of the six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise all 6 wild-type CDRs, which bind ICOS, to antibodies that comprise fewer than all six CDRs from the parental antibody.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.




6. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 68, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



7. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1, 2, 10, 12, 29, 33, 37, 38, 43, 44, 49, 51 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (cited as reference J on the PTO/SB/08b dated 6/30/21). The claims are essentially drawn to a method of treating cancer by administering an anti-cancer agent, measuring the levels of ICOS and/or T-bet CD4+ T cells and, if elevated, providing a further treatment.

Regarding claims 29, 33, 37, 38 and 44, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).


B.	Claims 1, 2, 10, 12, 29, 33, 37, 38, 43, 44, 49, 51 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (cited as reference AU on the PTO/SB/08b dated 6/30/21).
	Tang carried out flow cytometry on patients who received anti-CTLA-4 monoclonal antibody in order to determine whether the frequency of ICOS(+) CD4 T cells could be used as a pharmacodynamic biomarker for anti-CTLA-4 therapy. Tang detected a statistically significant increase in the frequency of ICOS(+) CD4 T-cells, suggesting that an increased frequency of ICOS(+) CD4 T cells can be used as a reproducible pharmacodynamic biomarker to indicate biologic activity of anti-CTLA-4 therapy, allowing appropriate immune monitoring to determine whether patients receiving anti-CTLA-4 monotherapy or combination treatment strategies are having an adequate biologic response (Abstract).
Regarding claims 29, 33, 37, 38 and 44, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).


C.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Chen et al. or (2) Tang et al., each in view of Sazinsky et al. (U.S. Patent No. 10,570,203 -Assignee’s patent).
The teachings of both Chen and Tang are seen above. Neither teach SEQ ID NO:1 and 2. However, this anti-ICOS antibody was well-known in the prior art at the time of the instant invention.



8. Prior Art of Interest Not Relied Upon
A.	Chen et al. (cited as reference K on the PTO/SB/08b dated 6/30/21) teaches the regulation of T-bet expression and that targeting ICOS can improve Th1 antitumor responses. However, the reference, which 


B.	Fu et al. (cited as reference Q on the PTO/SB/08b dated 6/30/21) teaches that the ICOS pathway is necessary for optimal therapeutic effect of anti-CTLA-4 (Abstract). However, the reference, which shares authors with Chen and Tang, does not provide further significant information pertinent to the claims as compared to Chen et al. (35 USC 103).


C.	Liakou et al. (cited as reference AA on the PTO/SB/08b dated 6/30/21) teaches that CD4 cells from peripheral blood and tumor tissues of treated patients had a marked increase in ICOS expression. However, the reference, which shares authors with Chen and Tang, does not provide further significant information pertinent to the claims as compared to Chen et al. (35 USC 103).




9. Conclusion
No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647